                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                       No. 5:12-CR-41-1F
                                       No. 5:12-CR-41-2F

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )          REASSIGNMENT ORDER
                                                  )
 ANDWELE AKANNI STAFFORD,                         )
 a/k/a Dwelz                                      )
 ELIHUR PATRICK SCHOFIELD                         )



       At the direction of the Court, and for the continued efficient administration of justice, the

this case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, as

to all defendants for all further proceedings All future documents shall reflect the revised case

numbers of No. 5:12-CR-41-1BO and/or No. 5:12-CR-41-2BO.



       SO ORDERED. This the 3rd day of July, 2019.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court
